                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KEN EASTERLING,                                   s
         Plaintiff,                               $
                                                  S
                                                  $    Civil Action No. 3:18-CV-2528-C-BH
                                                  $
U,S. BANK NATIONAL ASSOCIATION,                   $
e. al.,                                           $
           Defendants.                            $    Referred to U.S. Magistrate Judge


                ORDER ACCEPTING FINDIN S AND RECOMMENDATION
                    OF THE UNITED STATES M AGISTRATE.IUDGE

       After reviewing all relevant matters ofrecord in this case, including the Findings, Conclusions,

and Recommendation ofthe United States Magistrate Judge and any objections thereto, in accordance

with 28 U.S.C. g 636(bXl), the undersigned District Judge is of the opinion that the Findings and

Conclusions ofthe Magistrate Judge are correct and they are accepted as the Findings and Conclusions

of the Court.

       The plaintiffs Notice of Motion and Motion          for Default   Judgment   for    Second Failure   of

Defendant to Timely Answer;Plaintiff's Motions. fr led August 5, 2019 (doc.         4l),   is   DENIED.
                       ,2J')
       SIGNED     this // day of August,2019.


                                                                         -7.ry,

                                              S       R.          INGS
                                                   IOR           ED STATES D                    CT JUDGE
